Citation Nr: 1757739	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  11-23 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial increased rating for service-connected residual scars, left forehead abrasion and laceration above top lip, in excess of 10 percent under Diagnostic Code 7800 and in excess of 10 percent under Diagnostic Code 7804. 

2.  Entitlement to an initial rating in excess of 20 percent for service-connected left foot pes planus and metatarsalgia. 

3.  Entitlement to service connection for left heel bursitis with spur formation and Achilles' tenderness.  

4.  Entitlement to service connection for a left ankle disability.

5.  Entitlement to service connection for a left leg disability. 

6.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

7.  Entitlement to service connection for a lumbosacral spine disability.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Marine Corps with active duty from June 1973 to May 1975 and in the United States Army from August 1986 to September 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In May of 2012, the Veteran testified before a Decision Review Officer at the Columbia RO.  A transcript of that hearing has been associated with the record. 

In June 2015, the Veteran filed a Substantive appeal and requested a video conference hearing before a Veterans Law Judge.  However, in a June 2016 written correspondence to the Board, the Veteran withdrew his request for a hearing.  Accordingly, the Veteran's hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2017). 

This claim was most recently before the Board in December 2016, at which time the issues currently on appeal were remanded for further development.  The claim has now returned to the Board for further appellate action.


This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets further delay, further development is required before the Veteran's claim may be adjudicated on the merits.  Specifically, following a review of the record, the Board has found that the directives outlined in the December 2016 remand have not been substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998). 

a.  Initial increased rating for service-connected residual scars, left forehead abrasion and laceration above top lip, in excess of 10 percent under Diagnostic Code 7800 and in excess of 10 percent under Diagnostic Code 7804.

Pursuant to the Board's December 2016 remand, the Veteran's claims file was returned to the May 2016 VA examiner for an addendum opinion, which was partly completed in April 2017 and fully completed in September 2017.  The Board's December 2016 remand specifically requested that the examiner consider the Veteran and his former spouse's lay statements regarding limitation of motion as a result of his top lip scars as noted in the July 2010 Notice of Disagreement.  The Veteran reported that his top lip scar has resulted in ongoing intimacy issues in his relationship and difficulty shaving.  Id.  However, in the April 2017 addendum opinion, the only stated that the "left forehead abrasion and laceration above top lip seems stable."  As this addendum opinion fails to consider the Veteran's lay statements, the Board finds it to be inadequate.  Accordingly, a new examination is warranted.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall v. West, 11 Vet. App. 268 (1998).


b.  Initial rating in excess of 20 percent for service-connected left foot pes planus and metatarsalgia.

In the December 2016 Board remand, the Board noted that the May 2016 VA examination for the Veteran's claim for an increased rating for left foot pes planus and metatarsalgia was inadequate as it failed to consider the Veteran's lay statements regarding the current severity of his disability.  However, the April 2017 failed to provide an addendum opinion for the Veteran's claim.  Accordingly, a new examination is warranted.  Stegall v. West, 11 Vet. App. 268 (1998).

c.  Service connection for left foot heel bursitis with spur formation and Achilles' tenderness. 

Pursuant to the Board's December 2016 remand, the Veteran's claims file was returned to the May 2016 VA examiner for an addendum opinion, which was completed in April 2017.  In May 2016, the VA examiner opined that there was no evidence of left foot bursitis or Achilles' tenderness.  However, the Board specifically requested that the examiner address prior diagnoses of record, which indicated that the Veteran was previously diagnosed with left heel bursitis with spur formation and Achilles' tenderness.  See, January 2010 VA examination;  August 2010 post-service treatment records.  As the April 2017 addendum opinion still did not reconcile the examiners finding of no objective evidence of left foot bursitis and Achilles' tenderness with the previous diagnoses of record, the Board finds that a new examination is warranted.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall v. West, 11 Vet. App. 268 (1998).

d.  Service connection for left ankle disability 

Pursuant to the Board's December 2016 remand, the Veteran's claims file was returned to the May 2016 VA examiner for an addendum opinion, which was completed in April 2017.  An addendum opinion was requested because the May 2016 examiner failed to consider the Veteran's lay statements regarding the symptoms of his left ankle disability, to include ongoing pain and numbness.  Additionally, an addendum opinion was requested to determine entitlement to service connection for a left ankle disability on a direct basis.  

The April 2017 addendum opinion notes that the Veteran suffered a left ankle fracture in 2008, many years after the Veteran was discharged from active duty.  However, the Veteran has asserted that his ankle injury is a result of the lack of movement and pain in his left foot.  The April 2017 addendum opinion only addresses the Veteran's ankle fracture and does not address the Veteran's contentions that his left foot goes numb as a result of his service-connected left foot pes planus and metatarsalgia.  Accordingly, a new examination is warranted.  Barr v. Nicholson, 21 Vet. App. 303 (2007);  Stegall v. West, 11 Vet. App. 268 (1998).

e.  Service connection for left leg disability. 

Pursuant to the Board's December 2016 remand, the Veteran's claims file was returned to the May 2016 VA examiner for an addendum opinion, which was completed in April 2017.  An addendum opinion was requested specifically to address an October 1974 documented in-service injury to the Veteran's leg which resulted in a contusion and severe muscle spasm of the left thigh.  See, October 1974 service treatment records.  The Veteran has continuously endorsed left leg pains and spasms.  However, the April 2017 addendum opinion states that the Veteran's service treatment records are silent for a left leg condition.  As the April 2017 addendum opinion failed to consider the documented in-service injury and the Veteran's lay statements regarding his continued symptomatology, a new examination is warranted.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall v. West, 11 Vet. App. 268 (1998).

f.  Service connection for PTSD.

Pursuant to the Board's December 2016 remand, the Veteran's claims file was returned to the May 2016 VA examiner for an addendum opinion, which was completed in September 2017.  In the December 2016 remand, the Board noted that the Veteran's psychiatric symptoms were evaluated under the criteria outlined in the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V), but that the Veteran's claim was pending to the Board before August 4, 2014, and therefore, the Veteran's psychiatric symptoms must also be considered under the criteria in the DSM-IV.  

However, in the September 2017 addendum opinion, the VA examiner only stated that the Veteran did not meet the criteria for PTSD under the DSM-V criteria and did not provide an opinion as to whether or not the Veteran would meet the criteria under the criteria in the DSM-IV.  Accordingly, a new examination is warranted.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall v. West, 11 Vet. App. 268 (1998). 

g.  Service connection for lumbosacral spine disability 

Pursuant to the Board's December 2016 remand, the Veteran's claims file was returned to the May 2016 VA examiner for an addendum opinion, which was completed in April 2017.  An addendum opinion was requested to address the Veteran's diagnosis of lumbosacral strain and his lay statements regarding his ongoing low back pain that he has had since an in-service motor vehicle accident.  

Unfortunately, the April 2017 addendum opinion is also inaccurate as there is no discussion of the Veteran's lay statements regarding his ongoing symptoms of low back pain beginning with a motor vehicle accident which occurred in service.  The opinion rendered contains no supporting rationale and therefore, a new examination is warranted.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA and private treatment records and associate them with the Veteran's claims file. 

2.  After obtaining any outstanding treatment records, schedule the Veteran for the appropriate VA examinations with examiners other than the ones who have previously examined him.  The Veteran's claims file, to include a copy of this remand, should be made available to the examiner.  Following a complete review of the record, the examiner is asked to provide the following opinions: 

a.  Determine the current severity of the Veteran's service-connected residual scars left forehead abrasion and laceration above top lip.  In determining the current severity, the examiner is asked to specifically address the Veteran's lay statements as reported in his July 2010 Notice of Disagreement.  

b.  Determine the current severity of the Veteran's service-connected left foot pes planus and metatarsalgia.  In determining the current severity, the examiner is asked to specifically address the Veteran's lay statements regarding his symptoms of numbness and regular swelling of his left foot, as stated in a September 2016 written correspondence. 

c.  Determine the nature and etiology of left foot heel bursitis with spur formation and Achilles' tenderness.  If the examiner finds no objective evidence of left foot heel bursitis with spur formation and Achilles' tenderness, that opinion must be reconciled with the previous diagnoses of record.  The examiner is asked to provide the following opinions with respect to left foot heel bursitis with spur formation and Achilles' tenderness: 

i.  Is it at least as likely as not that the Veteran's current left foot heel bursitis with spur formation and Achilles' tenderness is related to his active duty service? 

ii.  Is it at least as likely as not that the Veteran's left foot heel bursitis with spur formation and Achilles' tenderness is caused or aggravated by the Veteran's service-connected left foot pes planus and metatarsalgia? 

d.  Determine the nature and etiology of left ankle disability.  In providing their opinion, the examiner is specifically asked to address the Veteran's statements regarding his ongoing symptoms of left foot pain and numbness and his contention that this pain is related to his service-connected left foot pes planus and metatarsalgia.  The examiner is asked to provide the following opinions with respect to left ankle disability: 

i.  Is it at least as likely as not that the Veteran's left ankle disability is related to his active duty service? 

ii.  Is it at least as likely as not that the Veteran's left ankle disability is either caused or aggravated by his left foot pes planus and metatarsalgia? 

e.  Determine the nature and etiology of left leg disability.  In providing their opinion, the examiner is specifically asked to address the Veteran's lay statements regarding his ongoing symptoms of pain and the documented in-service occurrence of left leg contusion and severe leg spasms.  The examiner is asked to provide the following opinions with respect to left leg disability: 

i.  Is it at least as likely as not that the Veteran's left leg disability is related to his active duty service? 

ii.  Is it at least as likely as not that the Veteran's left leg disability is either caused or aggravated by his left foot pes planus and metatarsalgia?

f.  Determine any psychiatric diagnoses and opinion as to whether it is at least as likely as not that any current acquired psychiatric disorder began in service, was caused by service, or is otherwise related to service.  The examiner should comment on all diagnoses of record during the pendency of the appeal.  The VA examiner must apply the DSM-IV guidelines in determining whether or not the Veteran meets the diagnostic criteria for an acquired psychiatric disorder, including PTSD.  If PTSD is diagnosed, the examiner must indicate the specific stressor that led to the PTSD. 

g.  Determine the nature and etiology of a lumbosacral spine disability.  In providing their opinion, the examiner is asked to specifically address the Veteran's lay statements noting low back pain that has increased with time as a result of his in-service motor vehicle injury.  The examiner is asked to provide the following opinions with respect to a lumbosacral disability: 

i.  Is it at least as likely as not that the Veteran's lumbosacral disability is related to his active duty service?

Is it at least as likely as not that the Veteran's lumbosacral disability is either caused or aggravated by his service-connected left foot pes planus and metatarsalgia?

A complete rationale for all opinions rendered must be provided.  If the examiner cannot provide an opinion without resorting to speculation, he or she should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If any benefit sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case, afforded a reasonable opportunity to respond, and the case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


